internal_revenue_service uniform issue list noy legend taxpayer a amount b ira c dear this is in response to your letter dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested yearold taxpayeraisa on date taxpayer a went to the bank where ira c had been established and withdrew amount b in cash from ira c with the intention of using amount b to purchase a condominium taxpayer a then changed her mind and decided against the original idea of purchasing the condominium taxpayer a intended to re-deposit the entire amount b in ira c page while taxpayer a was preparing her tax_return around date taxpayer a realized that she needed to rollover amount b back into ira c within the day period allowed by the internal_revenue_code the code to avoid any adverse tax consequences taxpayer a intended to go to the bank on date to do the rollover but then realized that such day was a national holiday taxpayer a still had one day bank the morning of the tt oo tett prepared to go to ‘iod-and february however on the morning of date the state of maine experienced a major snow blizzard that paralyzed the state and the northeast area those weather conditions made the trip to the bank impractical and unsafe with no guarantee that the bank was open finally the next morning date taxpayer a arrived at the bank to complete the rollover transaction however she was told that she could not do the rollover transaction to ira c because the day rollover period had expired by one day taxpayer a proposes to redeposit amount b to ira c taxpayer represents that no other amount was distributed from ira c within the one year period since the original distribution based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount b because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shail be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property i is paid into an ira for the benefit of such individual not later than the day after - the day on which the individual receives the payment or distribution or page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any -amount described in sec_408 received by an individual from an 1ra if at - any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that severe weather conditions beyond her control prevented taxpayer a to satisfy the requirement that amount b be deposited in ira c within days since the distribution the failure to deposit amount b into ira c by one day within the 60-day period was beyond the reasonable control of taxpayer a and the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount page b in cash into ira c provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 of the code _ no opinion is_expres under the provisions of any other section of either the code or regulations which may be described herein _applicable thereto this letter is directed only t to the faxpayers who requested it sec_61 t10 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact address all correspondence to at please sincerely yours oba’ tory oe manager te technical group employee_plans enclosures deleted copy of ruling letter notice of intention to disclose ce
